Title: John Winn to Thomas Jefferson, 7 February 1810
From: Winn, John
To: Jefferson, Thomas


          
            Sir
             
                     Charlottesville 
                     7th Fb. 1810
          
            
		  I am in want of some lime for whitwasheing.  Mr 
                  Chisholem informs me you have some, if so and you can spare me about half a Bushell of that which is unslacked I shall be much Obliged if you have none unslacked that which is slacked will answer 
		  —I am
          
            Sir respectfuly Your huml Sert
            
                  John Winn
          
        